Per Curiam.—
This being a feigned issue to determine disputed facts, is clearly within the control of the court after verdict, as to the entry of judgment. On the trial, no evidence relating to the issue presented by the second count and plea, was ottered. The jury, therefore, found the facts alleged in the first count in favour of the plaintiff, and the court will order judgment upon it. An entry will be made on the record accordingly.
Motion refused, and judgment for plaintiff on the first count.